FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ANDREW PASQUALE CHAFFER,                        No. 07-16853
              Petitioner-Appellant,                D.C. No.
                v.                            CV-06-00950-LKK
K. PROSPER; BILL LOCKYER,                       Eastern District
Attorney General,                                of California,
                                                  Sacramento
           Respondents-Appellees.
                                                   ORDER
                                                PUBLISHING
                                                    ORDER
                                                CERTIFYING
                                               QUESTIONS TO
                                              THE CALIFORNIA
                                             SUPREME COURT


                    Filed September 9, 2008

 Before: Diarmuid F. O’Scannlain and Barry G. Silverman,
         Circuit Judges, and James K. Singleton,*
                   Senior District Judge.



                             ORDER

  The Order Certifying Questions to the California Supreme
Court, filed on September 2, 2008, is hereby published.

  IT IS SO ORDERED.

   *The Honorable James K. Singleton, United States District Judge for
the District of Alaska, sitting by designation.

                               12475
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.